Citation Nr: 0728705	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis, and if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1957 to October 1957 with prior service in the U.S. 
Marine Corps Reserve.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
claims folders was subsequently transferred to the RO in 
Columbia, South Carolina.

In October 2002, the Board denied the veteran's claim to 
reopen.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in July 2003, the Court granted a joint motion 
of the parties, vacated the Board's decision, and remanded 
the case to the Board for action consistent with the joint 
motion.  Thereafter, the Board remanded the case in December 
2003 and June 2006 for further development.


FINDING OF FACT

Evidence received since an unappealed rating decision of May 
1969 denying service connection for chronic bronchitis 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for chronic bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for chronic bronchitis.  Therefore, no further development 
with respect to this matter is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2006).  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

Service connection for chronic bronchitis was last finally 
denied by the RO in May 1969.  The RO decided that the 
veteran's bronchitis existed prior to active service and was 
not aggravated by his active service.   

The evidence then of record included service medical records 
that showed that the veteran was hospitalized from April to 
May 1957 and in September 1957 for bronchitis.  It was noted 
that the veteran reported a history of recurrent coughs and 
colds all his life and that he had had more than 10 episodes 
of upper respiratory infection accompanied by a cough every 
winter.  He was discharged from active service on account of 
his bronchitis.  

The veteran's claim to reopen was received in May 1999.  The 
evidence received since the prior unappealed denial includes 
testimony the veteran presented before a Hearing Officer at 
the RO in November 1999.  The veteran testified that he had 
never been treated for bronchitis prior to his service, 
including during the years he spent in the Marine Corps 
Reserves just prior to his enlistment to active duty.  The 
veteran's brother testified that the veteran had no problems 
prior to service.  In December 2002, the veteran's brother 
submitted a statement reiterating his testimony.  

Reserve service medical records dated from May 1954 to 
February 1957 only show that the veteran was seen for a cold 
in August 1954 and July 1955.  No treatment for bronchitis is 
documented during his reserve service.  Morning reports and 
assignment orders confirm the information contained in the 
service medical records for the veteran's period of active 
service from February 1957 to October 1957.  

VA treatment records dated from February 1999 to October 2003 
and records from Conway Hospital dated in August 2001 note 
that the veteran was diagnosed with chronic bronchitis. 

Records from Dr. J.V. dated from July 2002 to April 2004 show 
that the veteran was followed for multiple medical problems.  
In a December 2004 letter, Dr. J.V. reported that the veteran 
continued to suffer from chronic bronchitis for which he was 
discharged from the military in 1957.   

Of the evidence added to the record since the unappealed RO 
decision rendered in May 1969, the Board finds that the 
reserve medical records are new and material.  
The veteran contends that he did not have chronic bronchitis 
prior to his 1957 active service.  The reserve service 
medical records tend to support his claim.  Therefore, the 
evidence added is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, reopening of the veteran's claim for service 
connection for chronic bronchitis is warranted.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for chronic 
bronchitis is granted.


REMAND

In view of the Board's determination that new and material 
evidence has been presented, the Board further finds that the 
veteran should be afforded a VA examination for purposes of 
determining whether the veteran's chronic bronchitis was 
incurred in or aggravated by his active service.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his chronic 
bronchitis.  Any indicated studies should 
be performed.  The claims folders must be 
provided to and reviewed by the examiner.  
Based upon the claims folders review and 
the examination results, the examiner 
should provide an opinion with respect to 
the veteran's chronic bronchitis as to 
whether there is a 50 percent or better 
probability that the disorder was present 
during the veteran's active service 
(February 1957 to October 1957).  If the 
examiner concludes that there is a 50 
percent or better probability that 
chronic bronchitis was present during 
active service, the examiner should 
provide an opinion as to whether the 
chronic bronchitis clearly and 
unmistakably existed prior to active 
service and clearly and unmistakably 
underwent no permanent increase in 
severity as a result of such active 
service.  The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


